United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3964
                                   ___________

Janice Johnson,                      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Eastern District of Arkansas.
HCA Health Services of Midwest,      *
Inc. doing business as Columbia      *        [UNPUBLISHED]
Doctors Hospital,                    *
                                     *
             Appellee.               *
                                ___________

                         Submitted: November 17, 1999

                               Filed: November 19, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Janice Johnson appeals from the district court’s1 order granting summary
judgment to HCA Health Services of Midwest, Inc. d/b/a Columbia Doctors Hospital
in her action under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213,
and the Arkansas Civil Rights Act of 1993, Ark. Code Ann. §§ 16-123-101 to 108


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Missouri.
(Michie Supp. 1999). Upon careful review of the record and the parties’ submissions,
we conclude that the district court properly granted summary judgment for the reasons
explained in its order. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-